Citation Nr: 1436008	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service in from January 1963 to March 1975, with a period of active duty for training (ACDUTRA) in the Army National Guard occurring prior to active duty enlistment. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the benefits sought on appeal.

In a December 2011 decision, the Board reopened the Veteran's claim and remanded it to the Agency of Original Jurisdiction (AOJ) for additional development on the merits.

In response to the September 2012 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence for which his representative waived initial AOJ review and consideration.  See 38 C.F.R. § 20.1304 (2013).  The Board notes the submission was duplicative of evidence already in the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the case must again be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ will note the June 2005 letter to Dr. Miguel G. Dejuk.  Obtain a current properly completed release from the Veteran and again request any records Dr. Dejuk may have that are related to the Veteran.  The AOJ will also ensure 38 C.F.R. § 3.159(c)(1) is complied with during this remand.  The Veteran will also be informed the ultimate responsibility for obtaining any records extant rests with him.

2.  After the above is complete, regardless of whether additional records are obtained, send the claims file to the examiner who conducted the August 2012 VA examination.  The Board notes that, while the examiner noted review of the service treatment records and CPRS and referenced specific entries in the former, the examiner made no reference to the August 1993 private workup of David F. Scales, M.D., which included a normal EEG but a diagnosis of narcolepsy.

Of particular interest to the Board is a December 1978 report which states, "sleep-deprived EEG is normal, and failed to demonstrate rapid transition from wakefulness to REM sleep, which is classical for narcolepsy."

The Board requests the examiner advise if, after the above reports are considered, she remains of the opinion that diagnostic tests such as an overnight polysomnogram are not indicated?  If the answer is No, please arrange any indicated diagnostic test.  If the answer is, Yes, please provide a full explanation as to why.

In the event the examiner who conducted the August 2012 VA examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without another examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



